This is an original action filed in this court by Wilson 
Company, Inc., of Oklahoma, petitioner, against the State Industrial Commission and J.C. Eades, respondents, seeking to review an award of the State Industrial Commission, made and entered on the 29th day of August, 1930, wherein the State Industrial Commission *Page 207 
found that J.C. Eades had sustained an accidental injury on February 3, 1930, arising out of and in the course of his employment with petitioner herein.
The Commission found that as a result of said accidental injury claimant has been since February 3, 1931, and still is, temporarily totally disabled from the performance of manual labor. The Commission awarded compensation at the rate of $11.18 per week, computed from the date of said injury, less the statutory five-day waiting period, to July 25, 1930, less any sum or sums heretofore paid in this case as compensation, and continuing compensation at the rate of $11.18 per week until further ordered by the Commission.
Petitioner contends that the evidence is insufficient to support the finding of the Industrial Commission in its order of August 29, 1930; and further contends that there is, in fact, no evidence to support or justify the order of August 29, 1930, entered by the majority of the members of the State Industrial Commission.
The testimony in this case discloses that the respondent, Eades, was working for petitioner, and while so employed was on an elevator loaded with six barrels of ham fat, two of which weighed 500 or 600 pounds each, and the other barrels were not full. That the elevator fell seven stories, striking solid concrete. The force of said fall burst the barrels and maimed and injured respondent. The testimony further disclosed that respondent was bruised and injured in several different places, including his back, thigh and other parts of the body. X-ray pictures were taken which disclosed that there was no fracture in any of his bones. On the 23rd day of April, 1930, the evidence discloses that respondent, Eades, was still disabled and' unable to perform manual labor. On June 24, 1930, Dr. S.H. Juers examined said respondent, and his report was admitted in evidence, which discloses that respondent was still disabled.
The medical experts were unable to state how long the disability would last or how long it would take for the disabilities to clear up, and testified it would be a matter of guess work.
Taking all the facts and circumstances and the testimony offered before the Commission, there is sufficient testimony to support the finding of the Industrial Commission that the respondent's disability had not ceased.
Judgment and award is affirmed.
LESTER, C. J., and RILEY, HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur.
Note. — See under (1) 28 Rawle C. L. p. 828; R. C. L. Perm. Supp. p. 6254; R. G. L. Continuing Perm. Supp. p. 1211.